Citation Nr: 1127687	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  05-30 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for residuals of a shrapnel wound of the left leg.

2.  Entitlement to service connection for malaria.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for pulmonary tuberculosis.


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The Veteran had recognized guerilla service from September 1, 1943, to November 14, 1945.  He had regular Philippine Army service from November 15, 1945, to November 19, 1945.

This matter came to the Board of Veterans' Appeals (Board) from an April 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In September 2007, the Board reopened the Veteran's claims of service connection for residuals of a shrapnel wound of the left leg; malaria; and, hearing loss.  All of the service connection issues were remanded for further development.

This matter was again before the Board in January 2009, when the Board denied the claim on appeal.  The Veteran appealed the Board's January 2009 decision to the United States Court of Appeals for Veterans Claims (hereinafter 'the Court').  In an October 2010 memorandum decision, the Court vacated the Board's January 2009 decision and remanded the matter to the Board for further adjudication.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The October 2010 Court memorandum decision presents discussion of the need for additional development in this case.  The Board hereby summarizes the Court's discussion for the purposes of informing this remand which seeks to accomplish compliance with the directives of the October 2010 Court memorandum decision.

The Board is under a duty to ensure compliance with the terms of its prior remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court's October 2010 decision finds that the Board failed to ensure compliance with the September 2007 Board remand orders.  Specifically, the Court cites that the Board's September 2007 remand provided the following instructions to the RO:

1.  The Veteran should be asked to provide the names and addresses of physicians and medical facilities that have treated him since service for left leg disability, malaria, hearing loss, and pulmonary tuberculosis.

2.  The RO should request available records of post-service medical treatment of the Veteran from private physician D. A. C., M.D., ... and from other treating physicians and medical facilities identified by the Veteran.

As noted by the Court, the RO sent the Veteran a letter requesting that he: 

send us any medical reports you have.  If you want us to obtain them for you, please complete and sign the attached VA Form 21-4142, Authorization and Consent to Release Information, to authorize release of information from any doctors and/or hospitals particular [sic] Danilo A. Concepcion, concerning any treatment you received.

The Veteran submitted an authorization form in October 2007.

Although the Veteran returned a completed authorization form in October 2007, there is no indication that the RO specifically requested that the Veteran provide the names and addresses of physicians and medical facilities that treated him since service for his disabilities as directed by the Board in its remand order.  Additionally, the evidence fails to establish that the RO ever requested treatment records from the physicians that were listed on the authorization form the Veteran submitted, especially Dr. Concepcion.

As such, the record does not indicate that the RO has complied with the Board's September 2007 remand instructions.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to provide the names and addresses of physicians and medical facilities that have treated him since service for left leg disability, malaria, hearing loss, and pulmonary tuberculosis.

2.  The RO should request available records of post-service medical treatment of the Veteran from private physician Danilo A. Concepcion, M.D., of Balaoan, La Union, the Republic of the Philippines, and from other treating physicians and medical facilities identified by the Veteran.  All records obtained should be associated with the Veteran's claims file.

3.  After completion of the above and any other development the RO/AMC should deem necessary (including any new development or VA examinations/opinions made necessary due to newly obtained pertinent private medical evidence), the RO/AMC should review the expanded record and readjudicate the claim.  If any benefit sought remains denied, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


